 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE N. ALLEN, et al.,                   1:06-cv-01801-AWI-GSA-PC
12                  Plaintiff,                   ORDER DENYING MOTION TO RECUSE AS
                                                 MOOT
13          vs.                                  (ECF No. 275.)
14    MAYBERG, et al.,
15                 Defendants.
16

17   I.     BACKGROUND
18          Jackie Robinson (“Plaintiff”) is proceeding with counsel in this civil rights action
19   pursuant to 42 U.S.C. § 1983. On December 12, 2018, Plaintiff filed a motion to recuse the
20   assigned Judge B. Lynn Winmill, Chief District Judge for the District of Idaho, as district judge
21   in this case pursuant to 28 U.S.C. § 144. (ECF No. 275.) Plaintiff states that he would prefer
22   that this case be reassigned to a judge sitting in the State of California.
23   II.    BIAS OR PREJUDICE OF JUDGE -- 28 U.S.C. § 144
24          Federal statute 28 U.S.C. § 144 provides that: “Whenever a party to any proceeding in a
25   district court makes and files a timely and sufficient affidavit that the judge before whom the
26   matter is pending has a personal bias or prejudice either against him or in favor of any adverse
27   party, such judge shall proceed no further therein, but another judge shall be assigned to hear
28   such proceeding.” 28 U.S.C. § 144 (emphasis added).

                                                       1
 1             Plaintiff’s motion is moot because this case is no longer pending before Chief District
 2   Judge B. Lynn Winmill. On November 27, 2018, this case was reassigned from Chief District
 3   Judge B. Lynn Winmill and Magistrate Judge Larry M. Boyle, to District Judge Anthony W.
 4   Ishii and Magistrate Judge Gary S. Austin. (Court Docket.) Judges Ishii and Austin are both
 5   judges for the United States District Court, Eastern District of California. Therefore, Plaintiff’s
 6   motion is moot and shall be denied as such.
 7   III.      CONCLUSION
 8             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion to recuse
 9   Chief District Court Judge Lynn B. Winmill and reassign the case to another district judge
10   pursuant to 28 U.S.C. § 144, filed on December 12, 2018, is DENIED as moot.
11
     IT IS SO ORDERED.
12

13          Dated:   December 13, 2018                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
